       Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 1 of 13



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

CURT SIMPSON,                                       CV 19–197–M–DLC–KLD

                        Plaintiff,

        vs.
                                                          ORDER
CHS, INC., d/b/a CENEX ZIP TRIP,

                         Defendant.


      Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings and Recommendation. (Doc. 46.) Judge DeSoto recommends that

Defendant CHS’s motion to dismiss be granted and Simpson’s motion for

summary judgment be denied as moot. (Id. at 1.) Simpson timely objects and so is

entitled to de novo review of those findings to which he specifically objects. 28

U.S.C. § 636(b)(1)(C). This Court reviews for clear error those findings to which

no party objects. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.

2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is

left with a “definite and firm conviction that a mistake has been committed.”

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). For

the reasons explained, the Court declines to adopt the Findings and

Recommendation and denies Simpson’s motion for summary judgment.


                                         1
        Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 2 of 13



                                   BACKGROUND

      Plaintiff Curt Simpson requires a wheelchair after the amputation of his right

leg. (Doc. 1 at 2.) On November 7, 2019, he visited CHS’s convenience store and

claims he encountered numerous barriers which prevented his “full and equal

enjoyment” of the facility (“the Premises”) in violation of the Americans with

Disabilities Act (“ADA”). (Id. at 2–3.) Simpson filed his Complaint on December

6, 2019, alleging that CHS’s facility contained (at least) 19 violations of the ADA.

(Id. at 7–12.) Simpson also alleged that a full inspection was necessary to identify

other violations. (Id. at 12.)

      During discovery, CHS admitted 8 of the 19 alleged violations, 4 pertaining

to the interior and 4 pertaining to the exterior. (Doc. 26-3 at 3–5.) Simpson

subsequently filed a motion for summary judgment asserting no disputed facts as

to the eight admitted violations and that he was entitled to judgment as a matter of

law. (Doc. 26; 26-1 at 5.) Before responding on the merits, CHS asked the Court

to defer ruling on Simpson’s motion to allow it to conduct more discovery, to

which the Magistrate agreed. (Docs. 27; 36.)

      In September of 2020, CHS supplemented its discovery responses to deny

the eight previously admitted ADA violations. (Doc. 41-2 at 2.) CHS provided an

affidavit from Steve Haase, its general manager, who claimed that on “August 7,

2020, CHS closed the Premises to any customers for an extensive remodel and

                                          2
       Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 3 of 13



renovation of both the interior and exterior of the Premises.” (Id.) Haase

explained that the non-compliant features no longer exist as the interior had been

gutted and that the exterior would soon be compliant. (Id.) Haase stated that the

business would not reopen to the public until the renovation was complete and the

exterior fully complied with the ADA. (Id. at 3.) Notably, he never provided the

same assurance that the Premises’ interior would be fully ADA compliant upon

reopening. Haase submitted a second updated affidavit detailing further progress

on the parking lot remediations. (Doc. 45-1.)

      CHS then moved to dismiss the Complaint for lack of subject matter

jurisdiction, arguing that Simpson’s ADA claims were rendered moot by CHS’s

voluntary remediation efforts, and that Simpson’s motion for summary judgment

should be denied as moot for the same reason. (Docs. 39; 40.)

      Judge DeSoto agreed with CHS in both regards. She determined that CHS’s

on-going renovations made it “absolutely clear that the allegedly wrongful

behavior could not reasonably be expected to recur.” (Doc. 46 at 16.) Judge

DeSoto recognized that CHS’s mootness challenge differed from the typical one in

that CHS had not completed its remediation at the time of filing its motion, but she

did not believe this fact controlled the outcome. The Judge explained, “it is both

unreasonable and highly improbable that CHS, after having been served with

notice of Simpson’s lawsuit, would hire an architecture firm to draft plans for

                                         3
         Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 4 of 13



remodeling the Premises, submit those plans to the City of Missoula for approval,

obtain a building permit, and undertake an extensive months-long demolition and

construction process only to recreate the same wheelchair accessibility barriers that

prompted Simpson’s lawsuit.” (Id. at 18.) Because she concluded the Court

lacked jurisdiction over the case, she recommended the Court dismiss Simpson’s

motion for summary judgment as moot as well. (Id. at 19.)

                                  LEGAL STANDARD

   I.      Rule 12(b)(1)

        Federal courts are courts of limited jurisdiction. Owen Equip. & Erection

Co. v. Kroger, 437 U.S. 365, 374 (1978). The United States Constitution limits the

Court’s subject matter jurisdiction to justiciable “cases” or “controversies.” U.S.

Const., Art. III, § 2. A moot case does not present a live case or controversy.

Rosemere Neighborhood Ass’n v. U.S. Envtl. Prot. Agency, 581 F.3d 1169, 1172

(9th Cir. 2009).

        A challenge to a court’s subject matter jurisdiction is properly raised under

Rule 12(b)(1). Fed. R. Civ. P. 12(b)(1). “A Rule 12(b)(1) jurisdictional attack

may be facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039

(9th Cir. 2004). A facial attack challenges jurisdiction based solely on the

allegations raised in the complaint. Id. A factual attack, on the other hand, relies

“on extrinsic evidence and [does] not assert lack of subject matter jurisdiction

                                           4
          Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 5 of 13



solely on the basis of the pleadings.” Id. (internal citations and quotation marks

omitted). In ruling on a factual attack, the Court “is not confined by the facts

contained in the four corners of the complaint—it may consider facts and need not

assume the truthfulness of the complaint.” Americopters, LLC v. F.A.A., 441 F.3d

726, 732 n.4 (9th Cir. 2006).

         Ordinarily, a plaintiff bears the burden of establishing a court’s subject

matter jurisdiction. See, e.g., Meyer, 373 F.3d at 1039. However, when the

defendant moves to dismiss for mootness, the defendant bears the burden of

persuasion. Southern Or. Barter Fair v. Jackson Cty, Or., 372 F.3d 1128, 1134

(9th Cir. 2004).

   II.      Summary Judgment

         Summary judgment is appropriate if the moving party shows “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). “Only disputes over facts that might affect

the outcome of the suit under the governing law will properly preclude the entry of

summary judgment. Factual disputes that are irrelevant or unnecessary will not be

counted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                       DISCUSSION

         Simpson asserts that the Findings and Recommendation erred in four

respects. The Court will only address one. The Court agrees with Simpson that

                                             5
          Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 6 of 13



the heavy burden required to show mootness is not met here. The Court reviews

this legal issue de novo.1

    I.      Mootness

         In short, CHS asserts that the Court lacks jurisdiction over Simpson’s

Complaint because “CHS has already obliterated the conditions which Simpson

claims violate the ADA” and “when it reopens there is . . . no possibility that a

person might encounter any of the alleged non-complying features[]” because

CHS’s has promised that its renovation will fully comply with the ADA. (Doc. 40

at 17–19.)

         “A defendant’s voluntary removal of alleged barriers prior to trial can moot

a plaintiff’s ADA claim for injunctive relief[.]” Johnson v. Montpelier One LLC,

No. 19-CV-06214-EJD, 2020 WL 3504458, *2 (N.D. Cal. June 28, 2020) (citing

Johnson v. Gallup & Whalen Santa Maria, No. 17-CV-01191-SI, 2018 WL

2183254, at *4 (N.D. Cal. May 11, 2018)). However, the burden to prove

mootness is a tall one.

         The general rule is that “a defendant’s voluntary cessation of a challenged

practice” does not render a case moot because if it did, “courts would be compelled

to leave ‘the defendant . . . free to return to his old ways.’” Friends of the Earth,


1
  CHS contends the Court should conduct part of its review for clear error. (Doc. 48 at 18.) The
Court disagrees. To obtain de novo review requires a party to specifically assert a factual or
legal basis that underpins their objection. L.R. 72.3. Here, Simpson does both.
                                               6
        Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 7 of 13



Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000). An exception

to this rule occurs only where “subsequent events made it absolutely clear that the

allegedly wrongful behavior could not reasonably be expected to recur.” Id. at

190. The party asserting mooting bears a “heavy” or “formidable” burden. Id.

       In the ADA context, courts have found a case moot for voluntary

remediation based on completed work. Antonio v. Yi, 694 F. App’x 620, 622 (9th

Cir. 2017) (unpublished); Theodore v. 99 Restaurants, LLC, No. 18-CV-368-SM,

2019 WL 4861201, at *9 (D.N.H. Oct. 2, 2019). But even these successful

mootness challenges are relatively rare, and often occur where the plaintiff

concedes the issue. See, e.g., Phelps v. PS Los Angeles - Pico Blvd., Inc., No.

218CV06633ODWMRWX, 2019 WL 6251443, at *3 (C.D. Cal. Nov. 22, 2019)

(finding mootness where the plaintiff failed to argue that remediation efforts were

unsuccessful); Kohler v. In-N-Out Burgers, No. CV 12-5054-GHK JEMX, 2013

WL 5315443, at *7 (C.D. Cal. Sept. 12, 2013) (dismissing ADA claims as moot

where the plaintiff conceded the remediation work was complete); Parr v. L & L

Drive-Inn Rest., 96 F. Supp. 2d 1065, 1087 (D. Haw. 2000) (the same). CHS’s

mootness challenge here is different from the typical one in that the remediation

work was not complete at the time it filed its motion.2



2
 Although it appears the work may be complete as of this Order (Doc. 45-1 at 2), the Court has
no evidence of this.
                                               7
         Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 8 of 13



       CHS acknowledges that its mootness claim is “different in that the

remediation is not yet complete,” but asserts that, in principle, its claim is the same

relying on Sanford v. Capital City Restaurants, Inc., 2006 WL 5003842, at *1

(E.D. Cal. Jan. 12, 2006). Sanford is distinguishable, however, as the case did not

involve a jurisdictional challenge. 3

       There is some precedent for CHS’s assertion that a plan for future

remediation can moot a plaintiff’s ADA complaint. In Access 4 All, Inc. v. Casa

Marina Owner, LLC, 458 F. Supp. 2d 1359, 1365 (S.D. Fla. 2006), the district

court dismissed the plaintiff’s suit against a luxury resort upon finding that the

“[d]efendant’s plans for ADA compliant renovations” rendered the case moot. Id.

at 1365. There, the resort had hired expert consultants to ensure their renovations

would comply with the ADA and had invested approximately $38 million dollars

into the entire endeavor. Id. at 1361, 1364. These plans had been approved by the

City planning board which specifically conditioned its building permits on ADA

compliance for all public lodging facilities. Id. at 1364. Although this case was

vacated on appeal, the reasons for its vacatur are not clear. See Access 4 All, Inc. v.

Casa Marina Owner, LLC, 264 F. App’x 795 (11th Cir. 2008).



3
  The Sanford court addressed the propriety of entering a stay where the defendant public
property owner was “in the process of finalizing plans to demolish the building and to rebuild it
to provide disability accommodation in accordance with the ADA[.]” Sanford, WL 5003842, at
*1. Exercising its discretion, the court agreed that a stay was appropriate given the possibility
that the remediation efforts might eventually moot the case. Id. at *2.
                                                8
         Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 9 of 13



      Other courts have been more reluctant to find mootness where construction

efforts are still in progress. See, e.g., Larkin v. Envoy Orlando Holdings LLC, 116

F. Supp. 3d 1316, 1319 (M.D. Fla. 2015); Morrell v. Barter Found., Inc., No. CIV

A 107CV00003, 2007 WL 1412960, at *7 (W.D. Va. May 11, 2007); Thomas v.

West, No. 14 CV 4459-LTS, 2018 WL 3768525, at *4 (S.D.N.Y. Aug. 8, 2018).

Nevertheless, Access 4 All makes clear that any mootness challenge—even one

based on prospective work—must be support by solid and extensive evidence of

ADA compliance.

      Simpson faults CHS for failing to support its motion to dismiss with expert

testimony, but Judge DeSoto was entirely correct that a successful ADA

challenge—and by extension, a successful mootness challenge—does not require

expert testimony. Strong v. Valdez Fine Foods, 724 F.3d 1042, 1046–47 (9th Cir.

2013).

      Here though, the Court simply does not have enough information at this time

to find Simpson’s claims moot. The evidence that CHS submits in support of its

motion to dismiss—the Haase affidavits, architecture plans, and City of Missoula

building permits, simply do not contain the detailed and specific information upon

which this Court can affirmatively conclude that the Premises will be compliant

upon reopening. The architecture plans themselves contain no mention of ADA

compliance. (Doc. 41-2 at 31–34.) The City of Missoula building permit was

                                         9
        Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 10 of 13



issued on the architecture plans’ compliance with state rather than federal law. (Id.

at 36.) And while Haase’s affidavit promises the Premises’ exterior will be ADA

compliant upon reopening, he offers no equivalent assertion as to its interior. (Id.

at 3.) Put simply, the Court needs more information before it can dismiss

Simpson’s Complaint on mootness.4 CHS’s arguments are better resolved on

summary judgment.

       Although the Court agrees with Judge DeSoto that, as a matter of common

sense, it is not reasonable to assume that CHS, knowing full well of Simpson’s

lawsuit, would go to considerable renovation efforts and ignore the ADA’s

requirements, the problem here is that CHS carries the burden of persuasion.

Based on the record before it, the Court it cannot be “absolutely” certain that future

ADA violations cannot reasonably be expected to reoccur. Friends of the Earth,

Inc., 528 U.S. at 189.




4
  Even the evidence submitted in Simpson v. Worster Group, LLC, No. CV 19-198-M-DLC,
2020 WL 4015103 (D. Mont. July 16, 2020), was not sufficient to find mootness. There, the
defendant acquired an expert to detail the previously non-compliant features, the defendant’s
remediation efforts, and testify—with reference to specific measurements and applicable
standards—why it was her belief that the facility now met ADA standards. Id. at *1. Despite
this considerable evidence, the Court concluded that the defendant had not met the high standard
necessary to prove mootness, particularly where the sliding countertop located at wheelchair
height “appeared to be a temporary fix that could be removed at any future time.” Id. at *1–2.
The Court determined that these claims were better resolved on summary judgment. Id.
                                              10
         Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 11 of 13



   II.      Standing

         Because Judge DeSoto determined Simpson’s claims were moot, she did not

address CHS’s argument that Simpson lacks standing. The Court will do so now.

CHS argues that Simpson does not have standing because he cannot show a

likelihood of future injury given CHS’s remediation efforts.

         To establish an injury-in-fact to seek an injunction, a plaintiff must show

that he “intends to return to a noncompliant place of public accommodation where

he will likely suffer repeated injury.” Chapman v. Pier 1 Imports (U.S.) Inc., 631

F.3d 939, 948 (9th Cir. 2011). Although it is Simpson who now bears the burden

to establish his standing, CHS’s arguments against standing fail for the same

reason as its mootness challenge. Given the lack of specific evidence regarding the

construction plans, the Court does not have sufficient information to conclude that

the Premises will be ADA compliant, and thus has no way of knowing whether

Simpson will encounter a compliant facility upon his return. Simpson’s standing

has not been called into doubt—at least not on a motion to dismiss. See Davis v.

Fed. Election Comm’n, 554 U.S. 724, 734 (2008) (citation omitted) (explaining

that the “proof required to establish standing increases as the suit proceeds[.]”).

CHS may renew this argument at summary judgment. Accordingly, the Court has

jurisdiction and CHS’s motion to dismiss is denied.




                                            11
       Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 12 of 13



      Turning now to Simpson’s motion for summary judgment, the Court

concludes that the evidence submitted by CHS (the Haase affidavit and related

documents), though insufficient to establish mootness, is nevertheless sufficient to

raise a genuine dispute of material fact as to whether the Premises violate the ADA

in reference to the eight previously admitted features. Accordingly, Simpson’s

motion for summary judgment is denied as is his related motion for default ruling.

      IT IS ORDERED that the Findings and Recommendation (Doc. 46) is

REJECTED.

      IT IS FURTHER ORDERED that Simpson’s Motion for Summary

Judgment (Doc. 26) is DENIED.

      IT IS FURTHER ORDERED that Simpson’s Motion for Judgment (Doc.

32) is DENIED.

      IT IS FURTHER ORDERED that CHS’s Motion to Dismiss (Doc. 39) is

DENIED.

      IT IS FURTHER ORDERED that the bench trial set for March 8, 2021 is

VACATED to be reset by separate order.




                                         12
Case 9:19-cv-00197-DLC Document 51 Filed 02/26/21 Page 13 of 13



DATED this 26th day of February, 2021.




                               13
